Exhibit 99.1 Quotient Limited Reports Continued Progress on the Development of MosaiQ™ and Fourth Quarter and Fiscal Year 2016 Financial Results · Completed commissioning of initial manufacturing system for MosaiQTM consumables · First field trial instruments received for internal evaluation and validation · Generated positive study results for remaining four serological disease screening assays · HIV, HBV, HCV and West Nile virus successfully detected using the MosaiQ™ methodology for molecular disease screening · Fiscal fourth quarter product sales of $4.5M, exceeding guidance JERSEY, Channel Islands, May 23, 2016 (GLOBENEWSWIRE) Quotient Limited (NASDAQ:QTNT), a commercial-stage diagnostics company, today reported continued progress on the development and commercial scale up of MosaiQ™ and financial results for its fourth quarter and fiscal year ended March 31, 2016. “During our fiscal fourth quarter, we commissioned the initial manufacturing system for MosaiQ™ consumables and received the first of the instruments to be built for field trials, representing major milestones for our company,” said Paul Cowan, Chairman and Chief Executive Officer of Quotient. “We look forward to beginning field trials for MosaiQ™ later in the calendar year as our development timeline continues to progress in line with our expectations.” MosaiQ™, Quotient’s next-generation automation platform for blood grouping and disease screening, represents a transformative and disruptive testing platform for transfusion diagnostics, with a proven capability to detect antibodies, antigens and nucleic acid (DNA or RNA). Through MosaiQ™, Quotient aims to deliver substantial value to donor testing laboratories worldwide with a unified instrument platform to be utilized for blood grouping and both serological and molecular disease screening of donated red blood cells and plasma. MosaiQ™ Development Program Update MosaiQ™ is at an advanced stage of development and commercial scale up. Current efforts for commercial scale up are focused on validation of the initial manufacturing system for MosaiQ™ consumables; transferring the blood grouping and initial serological disease screening assays from development to final manufacturing; and the evaluation and validation of field trial instruments. MosaiQ™ development efforts are focused on integrating the extended serological disease screening assay panel onto a single MosaiQ™ consumable, including final assay optimization, and assay development for molecular disease screening. Quotient intends to simultaneously launch its MosaiQ™ blood grouping consumable into the donor and patient testing markets with its commercial partner, Ortho-Clinical Diagnostics. Once licensed for sale, MosaiQ™ will be the first fully-automated solution for blood grouping, providing for the comprehensive characterization of both donor and patient blood. Quotient also intends to initially launch MosaiQ™ into the donor testing market with a partial serological disease screening consumable comprising assays for the detection of Cytomegalovirus (“CMV”) and Syphilis. Following this initial launch, Quotient plans to launch a second serological disease screening consumable incorporating assays for the detection of CMV; Syphilis; Hepatitis B (“HBV”), comprising Hepatitis B Surface Antigen and Hepatitis B Core Antibody; Hepatitis C (“HCV”); human immunodeficiency virus (“HIV”), comprising HIV Type 1 and HIV Type 2; Human T-Lymphotropic Antibodies (“HTLV”); and Chagas disease. Regarding molecular disease screening, internal feasibility studies have demonstrated the ability to detect both DNA and RNA using the MosaiQ™ methodology and current efforts are focused on developing the menu of assays to be included on the molecular disease screening consumable. Quotient believes that MosaiQ™ will offer major advantages over existing molecular disease screening platforms, including a time to result in less than one hour and the elimination of the need to pool samples, along with a unified platform that combines blood grouping, serological disease screening and molecular disease screening. The MosaiQ™ approach to molecular disease screening is also highly flexible, which will allow the Company to quickly and efficiently respond with new assays to detect emerging infectious disease threats, such as the Zika virus. Quotient considers the MosaiQ™ methodology for molecular disease screening to be novel and is currently progressing a patent strategy to protect the intellectual property developed with its partner.
